McIver, A. J.,
dissenting.
As I cannot concur in the conclusions reached by a majority of *256the court, I propose to state, as briefly as possible, the grounds of my dissent.
The board of county commissioners are the representatives or agents of the county for certain specified purposes, one of which is to examine and allow or disallow all claims against the county, and, therefore, their action, within the scope of their powers, js the action of the county itself, and, in the absence of any charge of mistake or fraud, absolutely conclusive against it. For, while the constitution does provide for the right of appeal, yet this must be regarded as a right secured to those presenting ’claims against the county, as it would be anomalous — not to use any stronger term — to say that the county could appeal from the act of its own agent. Hence, when the board has acted upon any matter within its jurisdiction, such action, even though erroneous, is final so far as the county is concerned, and the only remedy is that to which all other persons, natural as well as artificial, must resort, who are so unfortunate as to employ faithless or incompetent agents, viz.: To discharge those who have proved themselves to be inefficient or unworthy of trust, and employ others who are more honest and efficient.
It seems to me, therefore, that when the accounts of the appellant against the county of Richland were audited and approved by the board of county commissioners, such action of its own agents was conclusive against the county, and could only be assailed for fraud or mistake in a direct proceeding for that purpose.
New trial granted.